Citation Nr: 1210296	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services provided at the Bassett Healthcare Sidney Urgent Care Clinic on March 15, 2006 and April 10, 2006. 


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Esquire


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Navy from March 1998 to March 2002 and in the Army from January 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2007 decisions of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York, that denied reimbursement of the Veteran's medical expenses incurred at the Bassett Healthcare Sidney Urgent Care Clinic on March 15, 2006 and April 10, 2006. 

In the March 2007 VA Form 9, the Veteran requested a hearing before a member of the Board at the RO.  A Travel Board hearing was scheduled for August 30, 2010; however, in August 2010, the Veteran, through his representative, submitted a statement indicating that he wished to cancel such hearing. 

The Board notes that the Veteran appears to have appeals pending at the VA Regional Office (RO) for issues pertaining to service connection and increased ratings.  Such matters have not yet been certified to the Board by the RO having jurisdiction of those claims.  Thus, the issue presented to the Board at this time is limited to the issue listed on the cover page.  If and/or when the issues on appeal at the RO are certified to the Board, they will be the subject of a separate Board decision, if appropriate. 

The appeal is REMANDED to the VAMC in Canandaigua, New York.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for reimbursement/payment of unauthorized medical expenses.

The Veteran is requesting payment/reimbursement for treatment he received from the Bassett Healthcare Sidney Urgent Care Clinic on March 15, 2006 and April 10, 2006.

In the absence of prior appropriate authorization under 38 C.F.R. §§ 17.53 and 17.54, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show: 

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

Under the statutory provisions, effective October 10, 2008, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1). 

In this case, VA treatment records reveal that on March 14, 2006, the Veteran told a VA registered nurse on the telephone that he had experienced back and groin pain for several days.  The Veteran reported that he planned to go to the local emergency room.  The registered nurse noted in the Veteran's treatment record that the Veteran understood that this was not authorized for payment by the VA.

The record also reflects that on March 15, 2006, the Veteran underwent pulse oximetry at the Sidney Urgent Care Center.  The diagnosis was listed as lumbago.  Further, on April 10, 2006, the Veteran was again seen at the Sidney Urgent Care Center where he again underwent pulse oximetry and pulmonary function testing.  The diagnosis at that time was sciatica.

The Veteran contends that he could not use VA facilities because the Bainbridge Community Based Outpatient Clinic was closed and the VA Medical Center (VAMC) in Albany, New York was 1 hour and 45 minutes away from his home.  He claims that the Sidney Urgent Care Center was the closest available facility.  He has stated that he could barely walk at the time of his March and April 2006 treatments and therefore was unable to make the 1 hour and 45 minute drive to the Albany VAMC.  He also said that had he gone to the Albany VAMC on those occasions, he would have had to wait at least an hour to be seen in the emergency room.

In this case, the claims file does not contain copies of the March 15, 2006 and April 10, 2006 treatment records from the Bassett Healthcare Sidney Urgent Care Clinic.  These records could be relevant to this decision and should be obtained and associated with the claims file. 

Additionally, the Board notes that a January 2007 letter regarding the Veterans Claims Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000)) (VCAA) is in the file, advising the Veteran of the evidence needed to substantiate his claim.  However, the copy of the letter in the file is incomplete.  Further, such letter does not contain a mailing address for the Veteran.  Therefore, it is unclear whether the January 2007 letter was actually mailed to the Veteran, and, if so, whether the letter described what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Corrective notice should be provided to the Veteran on remand.

The Board notes that even if additional records are not obtained, the claim should still be readjudicated as the Veteran will be provided notification as required by the VCAA after the last adjudication of the claim. 
Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter concerning the Veteran's claim for payment or reimbursement for medical services provided by the Bassett Healthcare Sidney Urgent Care Clinic on March 15, 2006 and April 10, 2006. 

2.  Contact the Veteran and request that he provide treatment records from the Bassett Healthcare Sidney Urgent Care Clinic dated March 15, 2006 and April 10, 2006 or provide a completed release form so that VA may request the clinical records from that facility for treatment rendered on the above dates.  After securing the necessary authorizations for release of this information, seek to obtain copies of such treatment records and associate them with the claims file. 

3.  After the development requested above has been completed to the extent possible, review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


